Citation Nr: 9927679	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  He died in January 1997.  In a February 1997 
rating action the Department of Veterans Affairs (VA) 
Regional Office, Louisville, Kentucky, denied entitlement to 
service connection for the cause of the veteran's death and 
dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1318.  The appellant appealed from those 
decisions.  She was scheduled for a hearing before a member 
of the Board of Veterans' Appeals (Board), sitting at the 
regional office, but failed to report for the hearing.  The 
case is now before the Board for appellate consideration.


REMAND

The veteran's death certificate reflects that he died in 
January 1997 as a result of injuries sustained in an 
automobile accident.  His death was determined to be 
accidental.

At the time of the veteran's death, service connection had 
been established for post-traumatic stress disorder, and the 
disorder had been rated 100 percent disabling since November 
1994.  Service connection was also in effect for tinnitus, 
rated 10 percent disabling, and a right hearing loss and 
malaria, each rated noncompensable.  The veteran had been 
determined to be incompetent for VA purposes, effective from 
December 1995.  His VA benefits were being paid to him 
directly under supervision. 

The veteran was afforded VA psychiatric examinations in 
November 1994 and July 1995.  Various findings were recorded 
including depression and anxiety.  On the July 1995 
examination it was indicated that he had been attending group 
therapy for post-traumatic stress disorder veterans at the 
mental hygiene clinic and had seen a psychologist, Dr. Eng 
for individual psychotherapy.  
The accident report submitted by the appellant indicates that 
the veteran had been driving south on an interstate highway 
when he lost control of the vehicle, running off the shoulder 
of the roadway, going up an embankment and overturning 
several times.  No other vehicle was involved.  It was 
indicated that both the veteran and another individual had 
been ejected from the vehicle.  The accident report does not 
clearly indicate whether the other occupant survived.  
However, the appellant, in a statement of April 1998 
indicated that she had, and would provide a statement in 
support of the appellant's theory.  No statement from her has 
been obtained.  

In a January 1998 statement, also received from the 
appellant, Erling Eng, Ph.D., indicated that he had seen the 
veteran from June 1995 to January 1997 when he died in a car 
accident while driving.  Dr. Eng stated that when the veteran 
came to see him he showed all the characteristics of post-
traumatic stress disorder related to his military 
experiences.  Dr. Eng stated that, by the time the veteran 
began to see him, he had survived several suicide attempts 
and several car accidents.  He stated: "[a]s a consequence, 
his treatment was a race against time.  In the end, his 
shame, guilt and pain took over."

The regional office later received VA outpatient treatment 
records from 1995 to 1997 reflecting that the veteran was 
observed and treated for various conditions, including his 
post-traumatic stress disorder.  When he was seen by Dr. Eng 
in June 1995 it was indicated that, despite being on 
medication and in a therapy group, the veteran came to him in 
desperation after suicide attempts and automobile accidents 
as well as marital problems.  In January 1996 he reported 
that his depression was worsening since two motor vehicle 
accidents in May and June.  He blamed the accidents on the 
fact that he was on antidepressants that slowed his reaction 
time.  In November 1996 it was indicated that his earlier 
suicidal thoughts were on hold.  In December 1996 it was 
noted that he had totaled his truck but escaped without 
injury.

It has been contended, in effect, that the automobile 
accident and injuries that resulted in the veteran's death 
were a suicide brought about by his service-connected post-
traumatic stress disorder.  The January 1998 statement by Dr. 
Eng, while ambiguous, would appear to establish the 
appellant's claim as well grounded.  The VA therefore has a 
duty to assist her in the development of the claim.  
Accordingly, the case is REMANDED to the regional office for 
the following action:

1.  The regional office should obtain 
from official sources a complete copy of 
the autopsy report,  including the 
results of the veteran's blood alcohol 
test, drug screen and any conclusions.  
Any such information obtained should be 
included with the claims file.  

2.  The regional office should also 
contact the State Police in order to 
determine whether any additional 
information pertaining to the January 
1997 automobile accident, including a 
statement from the passenger who was 
ejected from the vehicle, is of record.  
If no statement from the passenger is of 
record, the regional office should 
conduct a field examination to elicit a 
complete and detailed statement from the 
passenger as to the facts and 
circumstances which led to the accident.  
Any information obtained should also be 
included with the claims file.

3.  The regional office should also 
contact Dr. Eng directly and ask that he 
clarify his January 1998 statement 
regarding the veteran's stressors, 
suicide attempts and car accidents.  In 
particular, he should be asked whether 
the veteran had expressed any suicidal 
ideation near the time of the January 
1997 automobile accident and if so, the 
nature thereof.

4.  The appellant's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the appellant and 
her representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
unless she receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted on either issue currently on appeal in 
this case pending completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





